Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 03/16/2022.
Claims 1-2, 6-11 and 15-26 are currently pending.
Claims 1-2, 6-11 and 15-26 are rejected.
Claims 1, 9-10 and 18 are independent claims.

Response to Amendment
- Claim Objection
5. 	Claim 1 is objected to because of the following informalities: “RRCE” in line 6 should be “RRC”; “a RRC idle state and a RRC inactive state” in line 10 should be “an RRC idle state and an RRC inactive state”.  Appropriate correction is required.
6. 	Claim 9 is objected to because of the following informalities: “a RRC idle state and a RRC inactive state” in line 12 should be “an RRC idle state and an RRC inactive state”.  Appropriate correction is required.
7. 	Claim 10 is objected to because of the following informalities: “a RRC idle state and a RRC inactive state” in line 12 should be “an RRC idle state and an RRC inactive state”.  Appropriate correction is required.
8. 	Claim 16 is objected to because of the following informalities: “a RRC idle state and a RRC inactive state” in line 3 should be “an RRC idle state and an RRC inactive state”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
9. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. 	Claims 1, 7, 9-10, 16, 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.  	Claims 1 and 9-10 recite the below new matter:
“determining a preferred RRC state of the UE among a plurality of RRC  state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information.”
12. 	The original disclosure is completely silent on “determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information”. Therefore “determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information” is new matter. 
Removal of new matter is required. 
13.  	Claim 16 recites the below new matter:
“in case that the preferred RRC state of the UE, among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, is determined as the RRC connected state, control the transceiver to transmit the UE assistance information without the information regarding the preferred RRC state of the UE”
14. 	The original disclosure is completely silent on “in case that the preferred RRC state of the UE, among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, is determined as the RRC connected state, control the transceiver to transmit the UE assistance information without the information regarding the preferred RRC state of the UE”. Therefore “in case that the preferred RRC state of the UE, among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, is determined as the RRC connected state, control the transceiver to transmit the UE assistance information without the information regarding the preferred RRC state of the UE” is new matter. 
Removal of new matter is required. 

15.  	Claims 7, 22 and 26 recite the below new matter:
“in case that the preferred RRC state of the UE is determined as the RRC connected state, transmitting the UE assistance information without the information regarding the preferred RRC state of the UE”
16. 	The original disclosure is completely silent on “in case that the preferred RRC state of the UE is determined as the RRC connected state, transmitting the UE assistance information without the information regarding the preferred RRC state of the UE”. Therefore “in case that the preferred RRC state of the UE is determined as the RRC connected state, transmitting the UE assistance information without the information regarding the preferred RRC state of the UE” is new matter. 
Removal of new matter is required. 

Claim Rejections - 35 USC § 103
17. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20. 	Claims 1-2, 6-11 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumaran Dhanapal et al. (US 2018/0084601 A1), hereinafter Dhanapal, in view of Sethuraman Gurumoorthy et al. (US 2019/0254104 A1), hereinafter Gurumoorthy.
For claim 1, Dhanapal teaches a method for a user equipment (UE) performing communication in a wireless communication network, the method comprising: 
entering a radio resource control (RRC) connected state (Dhanapal, Fig. 8 step 814 and paragraph 84 teach Once in RRC Connected mode, at 814, UE 115 responds by transmitting an RRC Connection Setup Complete message which includes the Attach request for PDN connectivity.); 
receiving an RRC reconfiguration message including configuration information for providing UE assistance information to indicate an RRC state transition from the RRCE connected state, from a base station (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.); and 
 	in case that the UE determined to transit out of the RRC connected state, transmitting UE assistance information, including information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 832 and paragraph 93 teach UE sends ELS Connection Release Request.).
	Dhanapal does not explicitly teach determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information.
	However, Gurumoorthy explicitly teaches determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information; (Gurumoorthy, Fig. 10 teaches UE in RRC inactive state, RRC connected state and RRC idle stat and paragraph 140 teaches receive, from the wireless device, an indication of a preferred RRC state to which to transition after the RRC connection is released; determine a RRC state for the wireless device to transition to after the RRC connection is released based at least in part on the indication of the preferred RRC state to which to transition after the RRC connection is released; and transmit, to the wireless device, an indication of the determined RRC state for the wireless device to transition to after the RRC connection is released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Dhanapal with determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information taught in Gurumoorthy. Because Dhanapal and Gurumoorthy teach RRC state transition, Gurumoorthy explicitly teaches determining a preferred RRC state based on the configuration information.
For claim 2, Dhanapal and Gurumoorthy further teach the method of claim 1, further comprising activating a condition to trigger of transmitting the UE assistance information based on the (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally, or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 6, Dhanapal and Gurumoorthy further teach the method of claim 1, further comprising transmitting UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Dhanapal, Fig. 8 and paragraph 90  teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. See also paragraph 72.).
For claim 7, Dhanapal and Gurumoorthy further teach the method of claim 1, wherein transmitting UE assistance information comprises including, in case that the preferred RRC state of the UE is determined as the RRC connected state, transmitting the UE assistance information without the information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. If the preferred RRC state of the UE is determined as the RRC connected state, then the state transition becomes from the RRC connected state to the RRC connected state, in other words, there is no RRC state transition needed. Therefore, there is no need of sending the preferred RRC state of the UE.).
For claim 8, Dhanapal and Gurumoorthy further teach the method of claim 1, wherein determining of the preferred RRC state of the UE comprises identifying a timer for the UE assistance information from the configuration information, and the UE assistance information is transmitted to the base station based on an expiry of the timer (Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 9, Dhanapal teaches a method for a base station performing communication in a wireless communication network, the method comprising: 
transmitting, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information for providing UE assistance information to indicate an RRC state transition from an RRC connected state (Dhanapal, Fig. 8 step 814 and paragraph 84 teach Once in RRC Connected mode, at 814, UE 115 responds by transmitting an RRC Connection Setup Complete message which includes the Attach request for PDN connectivity. Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.); and 
in case that transition out of the RRC connected state is determined at the UE, receiving UE assistance information including information regarding a preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.). 
	Dhanapal does not explicitly teach wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information.
	However, Gurumoorthy explicitly teaches wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information (Gurumoorthy, Fig. 10 teaches UE in RRC inactive state, RRC connected state and RRC idle stat and paragraph 140 teaches receive, from the wireless device, an indication of a preferred RRC state to which to transition after the RRC connection is released; determine a RRC state for the wireless device to transition to after the RRC connection is released based at least in part on the indication of the preferred RRC state to which to transition after the RRC connection is released; and transmit, to the wireless device, an indication of the determined RRC state for the wireless device to transition to after the RRC connection is released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Dhanapal with wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information taught in Gurumoorthy. Because Dhanapal and Gurumoorthy teach RRC state transition, Gurumoorthy explicitly teaches determining a preferred RRC state based on the configuration information.
For claim 10, Dhanapal teaches a user equipment (UE) for performing communication in a wireless communication network (Dhanapal, Fig. 6 item 615), the UE comprising: 
a transceiver (Dhanapal, Fig. 6 item 652); and 
a processor (Dhanapal, Fig. 6 item 680) coupled with the transceiver and configured to: 
enter a radio resource control (RRC) connected state (Dhanapal, Fig. 8 step 814 and paragraph 84 teach Once in RRC Connected mode, at 814, UE 115 responds by transmitting an RRC Connection Setup Complete message which includes the Attach request for PDN connectivity.); 
receive an RRC reconfiguration message including configuration information for providing UE assistance information to indicate an RRC state transition from the RRCE connected state, from a base station (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.); and 
 	in case that the UE determines to transit out of the RRC connected state, transmitting UE assistance information, including information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 832 and paragraph 93 teach UE sends ELS Connection Release Request.).
	Dhanapal does not explicitly teach determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information.
	However, Gurumoorthy explicitly teaches determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information; (Gurumoorthy, Fig. 10 teaches UE in RRC inactive state, RRC connected state and RRC idle stat and paragraph 140 teaches receive, from the wireless device, an indication of a preferred RRC state to which to transition after the RRC connection is released; determine a RRC state for the wireless device to transition to after the RRC connection is released based at least in part on the indication of the preferred RRC state to which to transition after the RRC connection is released; and transmit, to the wireless device, an indication of the determined RRC state for the wireless device to transition to after the RRC connection is released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Dhanapal with determining a preferred RRC state of the UE among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, based on the configuration information taught in Gurumoorthy. Because Dhanapal and Gurumoorthy teach RRC state transition, Gurumoorthy explicitly teaches determining a preferred RRC state based on the configuration information.
For claim 11, Dhanapal and Gurumoorthy further teach the UE of claim 10, wherein the processor is further configured to: activate a condition to trigger of transmitting the UE assistance information based on the configuration information, wherein the condition is one of: a timer based threshold and a counter based threshold (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally, or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 15, Dhanapal and Gurumoorthy further teach the UE of claim 11, wherein the processor is further configured to: transmit UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Dhanapal, Fig. 8 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. See also paragraph 72.).
For claim 16, Dhanapal and Gurumoorthy further teach the UE of claim 15, wherein the processor is further configured to, in case that the preferred RRC state of the UE, among a plurality of RRC state including the RRC connected state, a RRC idle state and a RRC inactive state, is determined as the RRC connected state, control the transceiver to transmit the UE assistance information without the information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. If the preferred RRC state of the UE is determined as the RRC connected state, then the state transition becomes from the RRC connected state to the RRC connected state, in other words, there is no RRC state transition needed. Therefore, there is no need of sending the preferred RRC state of the UE.).
For claim 17, Dhanapal and Gurumoorthy further teach the UE of claim 11, wherein the processor is further configured to identify a timer for the UE assistance information from the configuration information, and the UE assistance information is transmitted to the base station based on an expiry of the timer (Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 18, Dhanapal teaches a base station for performing communication in a wireless communication network (Dhanapal, Fig. 6 item 610), the base station comprising: 
a transceiver (Dhanapal, Fig. 6 item 634); and 
a processor (Dhanapal, Fig. 6 item 640) coupled with the transceiver and configured to: 
transmit, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information for providing UE assistance information to indicate an RRC state transition from an RRC connected state (Dhanapal, Fig. 8 step 814 and paragraph 84 teach Once in RRC Connected mode, at 814, UE 115 responds by transmitting an RRC Connection Setup Complete message which includes the Attach request for PDN connectivity. Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.); and 
in case that transition out of the RRC connected state is determined at the UE, receive UE assistance information including information regarding a preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode.). 
	Dhanapal does not explicitly teach wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information.
	However, Gurumoorthy explicitly teaches wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information (Gurumoorthy, Fig. 10 teaches UE in RRC inactive state, RRC connected state and RRC idle stat and paragraph 140 teaches receive, from the wireless device, an indication of a preferred RRC state to which to transition after the RRC connection is released; determine a RRC state for the wireless device to transition to after the RRC connection is released based at least in part on the indication of the preferred RRC state to which to transition after the RRC connection is released; and transmit, to the wireless device, an indication of the determined RRC state for the wireless device to transition to after the RRC connection is released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Dhanapal with wherein the preferred RRC state of the UE, among a plurality of RRC states including the RRC connected state, a RRC idle state and a RRC inactive state, is determined based on the configuration information taught in Gurumoorthy. Because Dhanapal and Gurumoorthy teach RRC state transition, Gurumoorthy explicitly teaches determining a preferred RRC state based on the configuration information.
For claim 19, Dhanapal and Gurumoorthy further teach the base station of claim 18, wherein a condition to trigger of transmitting the UE assistance information is activated based on the configuration information at the UE, and the condition is one of: a timer based threshold and a counter based threshold (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally, or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 20, Dhanapal and Gurumoorthy further teach the base station of claim 18, wherein the processor is further configured to: receive UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Dhanapal, Fig. 8 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. See also paragraph 72.).
For claim 21, Dhanapal and Gurumoorthy further teach the base station of claim 18, wherein a timer for the UE assistance information is identified based on the configuration information, and the UE assistance information is transmitted at the UE, based on an expiry of the timer (Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 22, Dhanapal and Gurumoorthy further teach the base station of claim 18, wherein in case that the preferred RRC state of the UE is determined as the RRC connected state, the UE assistance information is transmitted without the information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. If the preferred RRC state of the UE is determined as the RRC connected state, then the state transition becomes from the RRC connected state to the RRC connected state, in other words, there is no RRC state transition needed. Therefore, there is no need of sending the preferred RRC state of the UE.).
For claim 23, Dhanapal and Gurumoorthy further teach the method of claim 9, wherein a condition to trigger of transmitting the UE assistance information is activated based on the configuration information at the UE, and the condition is one of: a timer based threshold and a counter based threshold (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally, or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 24, Dhanapal and Gurumoorthy further teach the method of claim 9, further comprising: receiving UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Dhanapal, Fig. 8 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. See also paragraph 72.).
For claim 25, Dhanapal and Gurumoorthy further teach the base station of claim 18, wherein a timer for the UE assistance information is identified based on the configuration information, and the UE assistance information is transmitted at the UE, based on an expiry of the timer (Gurumoorthy, Fig. 10 and paragraph 81 teach the wireless device may further indicate a preferred data inactivity timer length for the wireless device, e.g., which may be used by the wireless device and the cellular base station as a basis for determining when an implicit RRC state transition should occur. The preferred data inactivity timer length may be determined by the wireless device based on similar considerations as used to determine the preferred target RRC state to which to transition when released from the RRC connected state for the wireless device, and/or may include any of various other possible parameters. Additionally or alternatively, the wireless device may provide such assistance information to the cellular base station to additionally/alternatively assist in determination of the data inactivity timer length for the wireless device.).
For claim 26, Dhanapal and Gurumoorthy further teach the method of claim 9, wherein in case that the preferred RRC state of the UE is determined as the RRC connected state, the UE assistance information is transmitted without the information regarding the preferred RRC state of the UE (Dhanapal, Fig. 8 step 826 and paragraph 90 teach Upon receiving the information regarding the capability of ELS of UE 115, at 826, base station 105-a may modify the RRC Connection by transmitting an ELS RRC Connection Reconfiguration to UE 115 in order to reconfigure UE 115 to communicate in ELS mode. If the preferred RRC state of the UE is determined as the RRC connected state, then the state transition becomes from the RRC connected state to the RRC connected state, in other words, there is no RRC state transition needed. Therefore, there is no need of sending the preferred RRC state of the UE.).

Response to Arguments
21. 	Applicant's arguments (Remarks, pages 10-13) filed 03/16/2022 have been fully considered but they are moot because of the new ground of rejection.

Conclusion
22. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412